Citation Nr: 1514680	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right elbow disability, claimed as cellulitis.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for respiratory disability, to include sinusitis and bronchitis.

4.  Entitlement to service connection for migraine headaches, to include as secondary to respiratory disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a bone spur at the back of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied service connection for the disabilities listed on the title page.  In August 2011, the Veteran filed a notice of disagreement. A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2012.  A supplemental statement of the case (SSOC) was issued in July 2014.

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran was granted a 60-day abeyance period following the date of the hearing to submit additional evidence.  In February 2015,  additional medical evidence-reports of VA examinations-pertinent to the respiratory disability and headache claims were added to the claims file without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2014).
The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in the Virtual VA file include VA clinical records dated through July 2014 that the RO considered in in the July 2014 SSOC.   The Veteran's VBMS file contains a transcript of the January 2015 Board hearing, as well as the above-referenced February 2015 VA examination reports.  The remaining evidence is either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board's decision denying service connection for right elbow disability is set forth below.  The remaining service connection claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not currently have, and at no point pertinent to this appeal has had, a diagnosis of right elbow disability, to include cellulitis.


CONCLUSION OF LAW

The criteria for service connection for right elbow disability, claimed as cellulitis, are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §  3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a September 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the September 2010 pre-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2011 rating decision reflects the initial adjudication of the claim after the issuance of the September 2010 letter.  Hence, the September 2010 letter met the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA, and private treatment records.  Also of record and considered in connection with the claim is the transcript of the Board hearing, as well as with  written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required. 

As regards the January 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Board finds that, that consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the Board hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, to include the claim herein decided.  Also, pertinent to the right elbow claim, information was solicited regarding the nature, severity, and etiology of the claimed disorder.  January 2015 Board Hearing Transcript, at 16.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  As noted, following the hearing, the record was held open for an additional 60 days for the submission of additional evidence.  Moreover, with respect to this claim, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion evidence) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49, 53-56 (1990).

In this case, the Veteran claims entitlement to service connection for right elbow cellulitis.  He contends that during service, while riding in a tank he kept "smacking my elbow" every time the tank went over bumps.  He indicated that to this day he can get it to snap.  The Veteran indicated that he has a spur in his elbow.  See page 16 of the Hearing Transcript.  However, after considering the evidence of record in light of the above-noted legal authority, the Board finds that the claim for service connection must be denied. 

An August 1984 service treatment record indicates that the Veteran was treated for a 2-day history of swelling of the right elbow.  He denied any trauma associated with the swelling.  The service treatment provider noted "r/o cellulitis" but no follow up treatment is noted, and the remaining treatment records are silent as to any right elbow complaints.  The March 1985 separation examination notes normal upper extremities.  A March 1985 report of medical history is devoid of any complaints of elbow pain.  This evidence indicates that no chronic right elbow disability was shown in service.

Post service, neither VA outpatient treatment records, nor private treatment records, document any findings or diagnosis of any chronic disability of the right elbow, nor do they reflect any treatment pertaining to right elbow complaints.  

The Board has considered the Veteran's written statements that he currently has right elbow pain and has had it since service.  While the Veteran is competent to report his own symptoms, such as pain, the Board emphasizes that that, pain, in and of itself, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.  Here, there is no competent, probative evidence even suggesting that the Veteran has, or ever has had-to include during any time period pertinent to this appeal-a disability of his right elbow underlying his complaints of right elbow pain. 

Furthermore the Veteran is not competent to diagnose himself with a right elbow disability manifested by right elbow pain.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, the Veteran is not competent to diagnose a right elbow disorder.  See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a right elbow disorder manifested by pain is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Simply stated, the Veteran is not competent to support the current disability element of his claim on the basis of his lay assertions, alone. 

Significantly, the record does not include competent medical evidence or opinion to support a finding of current elbow disability, and neither the Veteran nor his representative has submitted or even identified such existing evidence or opinion.  Furthermore, on this record, VA is not required to arrange for the Veteran to undergo examination or to otherwise to obtain a medical opinion in connection with this claim.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2014). 

Here, however, as noted, there is no medical suggestion whatsoever of any current right elbow disability.  Moreover, the Board finds that the Veteran's assertions as to continuing symptoms of right elbow snapping and pain since the single episode of right elbow symptoms and an impression of rule out cellulitis documented during service are simply not credible, given the complete absence of any subsequent references to the right elbow in those records, although they reflect that he sought treatment for other pains and discomfort.  Hence, there also is no credible lay evidence of persistent or recurrent symptoms of right elbow disability at any time since or proximate to the time that he filed his claim for service connection in April 2010.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim).  As there is no competent, probative medical or credible lay evidence even suggesting a current right elbow disability, the fundamental requirement for obtaining an examination in connection with this claim simply are not met.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, where, as here, competent, credible and probative evidence does not establish the existence a claimed disability upon which to predicate an award of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for right elbow disability, claimed as cellulitis, must be denied because the first essential criterion for a grant of service connection is not met.

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right elbow disability, claimed as cellulitis, is denied.


REMAND

The Board finds that additional AOJ action on the remaining claims on appeal is warranted.

Initially, as noted in the Introduction, above, the Veteran has submitted February 2015 medical evidence relative to his respiratory and headache claims, subsequent to the most recent July 2014 SSOC, and without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2014).  As such, these matters must be remanded for the AOJ to consider the additionally-received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.  

The Board also finds that further development of some of the remaining claims is warranted.
During the Board hearing, the Veteran testified that during service, he went to call on numerous occasions for all the disabilities at issue, and that he has current problems that are related to his in-service complaints.  On the current record, the Board finds that examinations and opinions with respect to the low back and respiratory disorders claims should be obtained.. 

The Veteran testified that he injured his back while he was in a tank in service and that he has had continued pain since service.  While that incident is not documented in service, the Board notes a March 1979 service treatment record documents that the Veteran fell and hurt his lower back while roller skating.  Subsequent lumbosacral spine series taken in April 1979 was significant for anterior angulation for the coccyx bone, consistent with trauma.  Post service private treatment records document the Veteran underwent a lumbar laminectomy for a herniated disc in March 1989, and current VA treatment records documents the Veteran's complaints of chronic low back pain, suggesting current residual disability.  

As for the Veteran's respiratory disability, to include sinusitis and bronchitis, he  testified that was seen several times in service for a respiratory disability.  He stated his belief that his sinusitis is due to exposure to asbestos gloves he used in order to work on the tanks.  The Veteran's DD-214 documents his military occupation as a tank crewman.  The service treatment records document the Veteran's various complaints of sinus congestion and bronchitis.  Post service VA treatment records show treatment for chronic sinusitis.

Given the in-service low back and respiratory complaints, the medical evidence suggesting chronic low back and respiratory disabilities, and the absence of any medical opinion addressing the question of medical relationship for either claimed disability, the Board finds that medical examinations and opinion-based on full consideration of all pertinent evidence, and supported by complete, clearly-stated rationale-are needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA spine and respiratory examinations, by appropriate physicians (or a physician contracted by VA).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s).  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  With regard to the Veteran's claim for service connection for headaches, the Board notes that, as such claim is based, in part, on a theory of secondary service connection to the Veteran's sinusitis, such claim is inextricably intertwined with the claim for service connection for a respiratory disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the headaches claim is dependent upon whether service connection is established for the Veteran's respiratory disability.  Thus, as such claim is inextricably intertwined, the claim for secondary service connection for headaches must be remanded as well.  Harris, 1 Vet. App. 80.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records-to include records pertaining to specific disabilities, as indicated below. 

During the hearing, the Veteran testified that there were service treatment records relevant to his right ankle and neck that had not been associated with his official service treatment records.  Indeed, he indicated that he was seen twice at the main side hospital for his ankle and neck; and Balboa Hospital once for his ankle.  As the Veteran has identified potential outstanding service records.  Hence, the AOJ should undertake appropriate action to attempt to obtain these records, if available.

As regards VA records, the Veteran testified that he recently underwent audiometric studies at VA 3 months prior to the January 2015 Board hearing.  The most recent VA treatment records associated with the claims file are dated through July 2014.  The Veteran's hearing loss claim has been denied on the basis that he does not have a hearing loss disability as per VA regulations.  As there are pertinent outstanding VA treatment records not associated with the claims file, on remand, the AOJ should associate with the claims file all outstanding VA records-to include audiometric testing results-dated since July 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Notably, during the Board hearing, the Veteran identified potentially outstanding private treatment records relevant to his respiratory and headache disabilities from Dr. B. dated from 1997 to September 2009.  The Board observes that treatment records from Dr. B. dated from September 2009 to November 2009 are of record; however, there are no records from Dr. B. prior to September 2009 associated with the claims file.  Consequently, on remand, the treatment records from Dr. B. prior to September 2009, if available, must be obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining any additional examination(s) or medical opinion(s), if appropriate) prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain any additional outstanding service treatment records, to include treatment records from Main side and Balboa hospitals.  Have the Veteran assist by providing the dates of treatment for his right ankle and neck at both of these hospitals.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Undertake appropriate action to obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran generated after July 2014-to include audiometric testing results.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3..  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, to include records dated from 1997 to September 2009 from Dr. B. (referenced during the January 2015 Board hearing).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine and respiratory examinations by appropriate physicians.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physicians designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, (with all results furnished and all clinical findings should be reported in detail).

Each examiner must provide all examination findings and test results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

Spine examination - The examiner should note the history of the Veteran's lumbosacral disorder and provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the lumbar spine disorder was incurred during his military service.

The examiner should specifically discuss the Veteran's January 2015 testimony that he has been experiencing low back pain since military service, and the private treatment records showing low back surgery in March 1989.

Respiratory disability - The examiner should note the history of the Veteran's respiratory disorder, to include sinusitis and bronchitis and provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the sinusitis was incurred during his military service; or is otherwise medically related to service, to particularly include alleged asbestos exposure from gloves used to work on the tanks.

The examiner should also offer an opinion as to whether the headache disorder was caused by service, to include any alleged asbestos exposure from gloves used to work on the tanks; or is caused or is aggravated by the Veteran's chronic sinusitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional examination(s) or medical opinion(s), if appropriate), adjudicate the remaining claims on appeal in light of all evidence (to particularly include all that added to the record since the last adjudication of these claims) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


